Citation Nr: 1809582	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the rating reduction from 50 percent to noncompensable for depressive disorder, effective June 1, 2012, was proper.

2.  Entitlement to a rating in excess of 50 percent for depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which reduced the disability rating for the Veteran's depressive disorder from 50 percent to noncompensable, effective June 1, 2012.

By way of background, the Veteran was granted entitlement to service connection for depressive disorder with bulimia in a September 2010 rating decision, at which time she was assigned an initial 50 percent evaluation.  In October 2010, the Veteran submitted additional evidence in support of her claim, and, in February 2011, the RO issued a rating decision in which it granted a separate, initial noncompensable disability rating for bulimia and continued the 50 percent rating for depressive disorder.  In March 2011, the Veteran submitted a formal claim for a TDIU, which the RO also construed as a claim for increased ratings for a depressive disorder and bulimia.  Thereafter, in a September 2011 rating decision, the RO proposed to reduce the Veteran's 50 percent disability rating for depressive disorder to noncompensable, denied entitlement to a TDIU, and continued the noncompensable disability rating for bulimia.  Thereafter, in the March 2012 rating decision on appeal, the RO reduced the rating for the Veteran's depressive disorder to noncompensable.  The Veteran filed a timely notice of disagreement to the March 2012 rating decision in January 2013.  

Regarding the characterization of the issues on appeal, the Board notes that the propriety of a rating reduction is a separate issue from a claim for an increased evaluation.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (holding that the Board "incorrectly phrased the issue in terms of whether appellant was entitled to an increased rating; in fact and in law, the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper"); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  In this case, however, the reduction actually stems from a VA examination conducted in connection with a claim for an increased evaluation.  Moreover, during the May 2016 Board hearing, the Veteran specifically indicated that she is seeking an increased rating in addition to restoration of the 50 percent rating.  Further, the February 2014 statement of the case listed the issue as "Evaluation of depressive disorder not otherwise specified (NOS) currently evaluated as 0 percent disabling," provided the applicable rating criteria for mental disorders, summarized the relevant evidence that included the Veteran's reported symptoms and VA examination reports, applied the schedular rating criteria to the findings, and essentially considered whether a higher rating was warranted.  Under these circumstances, and considering the Board's decision below to restore the 50 percent rating, the issues are phrased to include a claim for an increased rating for depressive disorder.  See Percy v. Shinseki, 23 Vet. App. (2009) (by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue).

Similarly, although the Veteran did not appeal the September 2011 rating decision denying entitlement to a TDIU, she has continued to appeal for a higher rating for depressive disorder, and she has alleged unemployability due to depressive disorder.  The Board observes that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id. at 454.  Therefore, the issue of entitlement to a TDIU is on appeal.  

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

The issues of entitlement to a rating in excess of 50 percent for depressive disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2011 rating decision, the RO proposed to reduce the Veteran's disability rating for depressive disorder from 50 percent to noncompensable.  The RO promulgated that proposed reduction in a March 2012 rating decision, and the Veteran's evaluation was reduced to noncompensable, effective June 1, 2012.

2.  At the time of the reduction in the disability rating for depressive disorder, the 50 percent rating had been in effect for a period of less than five years.

3.  At the time of the March 2012 rating decision, a preponderance of the evidence did not show a sustained improvement in the Veteran's service-connected depressive disorder under ordinary conditions of life and work.


CONCLUSION OF LAW

The criteria for reduction of a 50 percent rating to a noncompensable rating for depressive disorder have not been met; restoration is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In light of the favorable decision restoring the 50 percent rating for depressive disorder, the Board finds that any VA deficiency in complying with VCAA is harmless error as the Board's action below constitutes a full grant of benefits for that issue.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Procedurally, where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons supporting the proposed reduction.  38 C.F.R. § 3.105(e).  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.

In this case, a letter accompanying the September 2011 rating decision proposing to reduce the rating for depressive disorder provided the Veteran with notice of the proposed reduction and informed her that she could submit medical or other evidence to show why the reduction should not be made.  The letter explained that this evidence could include a statement from a physician who treated or examined the Veteran.  The RO also notified the Veteran that she could request a personal hearing to provide testimony on this matter.  The RO further informed her that, if she did not request a hearing within 30 days or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  In short, this letter provided adequate content notice for the claim decided herein.  Furthermore, when the reduction was effectuated in March 2012, it was not effective until June 1, 2012; thus, all content and timing requirements were met.  38 C.F.R. § 3.105(e), (i)(2)(i).

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  VA regulation 38 C.F.R. § 3.344 addresses stabilization of disability ratings.  Provisions at 38 C.F.R. §§ 3.344(a) and (b) require special scrutiny and care in reducing a rating that has continued at the same level for five years or more.  See Brown v. Brown, 5 Vet. App. 413 (1993).  The provisions of 38 C.F.R. §§ 3.344(a) and (b) do not apply to disabilities that have not become stabilized and that are likely to improve.  38 C.F.R. § 3.344(c).

Here, in a September 2010 rating decision, the RO granted entitlement to service connection for depressive disorder and assigned a 50 percent rating, effective from January 29, 2010.  Thereafter, in the March 2012 rating decision on appeal, the RO reduced the rating to noncompensable, effective from June 1, 2012.  Thus, the 50 percent disability rating was in effect for less than five years.  Therefore, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 4 Vet. App. 413 (1993).  Specifically, the evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 4 Vet. App. at 420-421.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Peyton v. Derwinski, 1 Vet. App. 292, 286.

In determining whether a reduction was proper, the Board must focus upon evidence available to the AOJ at the time the reduction was effectuated, although post-reduction evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such ex post facto evidence may not be used to justify an improper reduction.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's depressive disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under the General Rating Formula For Mental Disorders, a noncompensable rating is warranted where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.

A rating of 10 percent is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  Id.

A rating of 30 percent is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

Here, the September 2010 rating decision that assigned the initial disability rating of 50 percent was based on a September 2010 VA examination.  Thus, the Board will consider that examination in relation to the other, more recent evidence of psychiatric symptoms to determine whether improvement has been shown.

During the September 2010 VA examination, the Veteran reported symptoms of depression, including low self-esteem, feelings of guilt and shame, feelings of sadness, problems concentrating, irritability, and problems falling asleep.  She reported that she was in therapy, but was not taking mental health medications.  The Veteran indicated that she had some friends, but that she did not have a lot of close friends and "pretty much stays to herself."  She also reported that she was part of a bible study at church and that she hiked and kayaked.  The Veteran reported moderate impairment in her psychosocial functioning due to her depressive disorder.  

On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  Her speech was unremarkable, clear, and coherent, and her psychomotor activity was unremarkable.  Her attitude was cooperative.  Her mood was depressed, and her affect was restricted.  She reported problems concentrating on tasks that take a length of time or deep thought because it was hard to stay focused.  She was intact to person, time, and place.  Her thought process and content were unremarkable, and there was no evidence of delusions or hallucinations.  The Veteran reported problems falling asleep.  The Veteran reported that she was unemployed.  She indicated that her depression symptoms interfered with her work performance due to her difficulty getting along with others associated with her irritability and due to her low self-esteem, feelings of inadequacy, and difficulty focusing and concentrating on her work.  She reported chronic problems maintaining employment due to her depression problems.  The examiner diagnosed the Veteran with depressive disorder and assigned a GAF score of 55.  The examiner indicated that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.   

Based upon the results of the September 2010 VA examination report, the RO assigned a 50 percent disability rating under Diagnostic Code 9434.

In October 2010, the Veteran submitted a report from her private therapist.  The report noted that the Veteran had been in therapy since November 2009 and that the Veteran had several diagnoses, including bulimia, dysthymic disorder, and relational problem.  The report also noted a GAF score of 61.

In March 2011, the Veteran submitted a formal claim for entitlement to a TDIU.  VA treatment records obtained in relation to that claim show that the Veteran received mental health treatment in January 2011 for anxiety disorder, where she discussed being "distraught" about her unemployment ending and her issues with food.  A February 2011 VA medication reconciliation note shows that the Veteran was prescribed an anti-depressant.  A March 2011 VA psychology note shows a diagnosis of major depressive disorder.  On mental status examination, the Veteran had an appropriate, reserved demeanor and a mildly constricted affect.  The Veteran reported that she had been seeing an individual therapist for ongoing therapy for the past year because she was only able to see a VA therapist once every eight weeks.  The VA psychologist advised the Veteran that it was usually more therapeutic for clients to see only one therapist at a time, and the Veteran stated that she needed the more frequent sessions provided by her external therapist.  The Veteran and psychologist agreed that the Veteran would continue with her civilian therapist.  

The Veteran was afforded a VA examination in July 2011.  The examiner indicated that she reviewed VA treatment records from September 2010, October 2010, January 2011, and March 2011 showing that the Veteran received therapy for anxiety disorder and that therapy was discontinued because the Veteran was seeing a private therapist.  The Veteran reported that since her September 2010 VA examination, she continued counseling with her private counselor and started a 12-step program related to her eating disorder.  She also reported that she reduced her private treatment from once a week to every two to three weeks.  The Veteran reported that she was still unemployed, and she indicated that her unemployment had been frustrating for her.  She reported that "she has felt badly about not being able to obtain or maintain employment."  The examiner noted that the Veteran "denied any active symptoms of depression" at the present time.  The Veteran reported that her mood was "pretty good" on most days since committing herself to a 12-step program.  She denied feelings of hopelessness or helplessness, and she reported feelings of guilt and worthlessness were diminishing.  The examiner indicated that the Veteran did not currently meet the diagnostic criteria for a mental health disorder.  The examiner summarized the Veteran's level of occupational and social impairment as "No mental order diagnosis."   

In a March 2012 statement, the Veteran reported that the July 2011 examiner did not address her depression, but only discussed her bulimic condition.  The Veteran requested another VA examination.  

Based on the results of the July 2011 VA examination, particularly the finding of no current mental health diagnosis, the RO reduced the disability rating for depressive disorder from 50 percent to noncompensable in a March 2012 rating decision. 

During the May 2016 hearing, the Veteran testified that her psychiatric symptoms have remained constant since 2010.  She testified that she has continued to have trouble maintaining relationships with family and friends.  She also testified that she was still unemployed.  She testified that her lack of self-confidence and fear of making mistakes affected her productivity when she was working.  She also reported that she was still attending a 12-step program.  

Upon review of all the evidence of record, both lay and medical, at the time of the reduction, the Board finds that the evidence does not show improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The findings with respect to the symptoms upon which the Veteran's 50 percent rating was based have been relatively consistent throughout the appeal period.  In this regard, the Veteran was assigned a 50 percent rating based on the September 2010 VA examination report showing moderate impairment in psychosocial functioning, to include trouble with relationships and employment.  Although the July 2011 VA examiner indicated that the Veteran no longer had a diagnosed mental disorder, the examiner also specifically noted that the Veteran continued to experience guilt and worthlessness, that the Veteran continued to participate in individual and group therapy, and that the Veteran continued to experience occupational impairment.  Moreover, the VA examiner noted recent psychiatric diagnoses in the record.  

As noted above, in a rating reduction case, it is not sufficient to show that an improvement in a disability has actually occurred.  That is, it is not sufficient to show that the Veteran's GAF scores or that some of her symptoms have slightly improved.  Instead, the evidence must also demonstrate that the improvement actually reflected an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown and Schafrath.  Moreover, an evaluation for a mental disorder must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Such has not been demonstrated in this case as the frequency and severity of the Veteran's symptoms remained largely consistent.  

The Board also notes that the July 2011 VA examination report was less thorough than the September 2010 VA examination report.  In this regard, the July 2011 VA examiner did not discuss or comment on the Veteran's private treatment records showing continuing mental health treatment.  Further, as discussed above, the report itself was internally inconsistent in that the examiner noted that the Veteran was currently in therapy, but nonetheless declined to make a mental disorder diagnosis or opine as to the level of social and occupational impairment.  As previously indicated, the applicable provisions impose a clear requirement that VA rating reductions be based upon a review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In sum, the evidence on file at the time of the rating reduction did not show improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The RO did not specifically identify any improvement of the Veteran's depressive disorder.  Indeed, the RO noted only that the Veteran did not currently meet the criteria for a compensable evaluation under the provisions of Diagnostic Code 9434.  This is the defect identified by the Court in Brown.  Considering the facts of this case, to include objective findings and the Veteran's reported functional impairment, the Board concludes that there was insufficient evidence to reduce the rating for the service-connected depressive disorder from 50 percent to noncompensable under Diagnostic Code 9434.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that a preponderance of the evidence did not show that the Veteran's depressive disorder underwent improvement.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.105 (e).  Accordingly, the reduction was improper, and the 50 percent evaluation for the Veteran's service-connected depressive disorder, under 4.130, Diagnostic Code 9434, is restored, effective June 1, 2012.


ORDER

A 50 percent disability rating for service-connected depressive disorder is restored, effective June 1, 2012; the appeal is granted to this extent. 


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

The Board finds that a remand is warranted in order to afford the Veteran a new examination.  The Veteran was last afforded a VA examination in July 2011, almost seven years ago, which, as discussed above, was less than thorough.  As such, it is not clear whether the evidence of record adequately reflects the current nature and severity of the Veteran's service-connected depressive disorder.  In view of the foregoing, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of her service-connected depressive disorder.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Additionally, the Board notes that there may be relevant treatment records not associated with the claims file.  As noted by the Veteran's representative in the January 2013 notice of disagreement, the Veteran receives private treatment from K.C., LPC.  In February 2010, the Veteran submitted authorization for VA to obtain records from K.C., LPC.  Although the AOJ made two attempts to obtain the records, there is no indication from the claims file that any such records were obtained.  There is also no indication that the AOJ informed the Veteran that VA's attempts to obtain these records were unsuccessful, in accordance with 38 C.F.R. § 3.159 (e)(1).  As the Veteran identified medical evidence that may be pertinent to her appeal, those records should be obtained on remand.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

There may also be relevant VA treatment records that have not been associated with the claims file.  In this regard, the RO obtained VA treatment records dated through August 2011 and from March 2014 to July 2014.  Upon remand, the AOJ should obtain all outstanding VA treatment records documenting mental health treatment, including those indicated above dated from August 2011 to March 2014, as well as any current VA treatment records dated from July 2014 to the present.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

With respect to the Veteran's TDIU claim, the Board notes that, because adjudication of the Veteran's increased rating claim remanded herein will impact adjudication of her TDIU claim, these claims are inextricably intertwined.  Thus, the TDIU issue will be held in abeyance pending the completion of the REMAND.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, request that the Veteran furnish appropriate authorization to obtain treatment records from K.C., LPC.  

If any of the requested private records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting mental health treatment dated from August 2011 to March 2014 and from July 2014 to the present.  If no such records are located, that fact should be documented in the claims file.

3. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected depressive disorder.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

All signs, symptoms, and manifestations of the Veteran's depressive disorder should be noted.  The examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's depressive disorder has upon her ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the Veteran's psychiatric disability.  

4. After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and then re-adjudicate the claims.  If benefits sought on appeal remain denied, supply the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


